Case: 20-50808      Document: 00515704997          Page: 1    Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          January 13, 2021
                                   No. 20-50808
                                                                            Lyle W. Cayce
                                                                                 Clerk
   In re: Charlie Lee Stewart, Sr.,

                                                                              Movant.


                          Motion for an order authorizing
                      the United States District Court for the
                       Western District of Texas to consider
                     a successive 28 U.S.C. § 2254 application


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Charlie Lee Stewart, Sr., Texas prisoner # 01897620, requests
   authorization to file a successive 28 U.S.C. § 2254 application challenging his
   conviction for continuous sexual abuse of a child. Stewart asserts that he is
   actually innocent based on new evidence, i.e., an affidavit from Esmeregilda
   Soliz stating that the victim recanted her trial testimony to Soliz.
          We will grant Stewart authorization to file a second or successive
   § 2254 application only if he makes a prima facie showing that his claim relies
   on either (1) “a new rule of constitutional law, made retroactive to cases on
   collateral review by the Supreme Court, that was previously unavailable,” or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50808     Document: 00515704997           Page: 2   Date Filed: 01/13/2021




                                    No. 20-50808


   (2) facts that “could not have been discovered previously through the
   exercise of due diligence . . . [that] if proven and viewed in light of the
   evidence as a whole, would be sufficient to establish by clear and convincing
   evidence that, but for constitutional error, no reasonable factfinder would
   have found the applicant guilty of the underlying offense.” 28 U.S.C.
   § 2244(b)(2)(A), (B); see § 2244(b)(3)(C).
          Stewart presents actual innocence as a freestanding claim. We do not
   recognize freestanding claims of actual innocence on federal habeas review.
   See In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009). Accordingly, Stewart
   has not made the required prima facie showing under § 2244(b). See id.; In re
   Gentras, 666 F.3d 910, 911 (5th Cir. 2012). For the same reason, Stewart’s
   invocation of Schlup v. Delo, 513 U.S. 298, 327-29 (1995), is unavailing. See
   In re Swearingen, 556 F.3d at 348.
          IT IS ORDERED that Stewart’s motion for authorization to file a
   successive § 2254 application is DENIED.




                                         2